Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 1 of 15 PageID #: 2953




                          IN THE UNITED STATES DISTRICT COURT
                         OF THE WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION

    GALE CARTER and FORBES HAYS, on                  )
    behalf of themselves and those similarly         )
    situated,                                        )
                                                     )
                           Plaintiffs,               )
                                                     )
              v.                                     )          Case No. 5:18-cv-00041-TBR
                                                     )
    PASCHALL TRUCK LINES, INC.,                      )          Judge Thomas B. Russell
    ELEMENT FLEET MANAGEMENT                         )
    CORP., ECN CAPITAL CORP., ECN                    )
    FINANCIAL, LLC, 19th CAPITAL                     )
    GROUP, LLC, and JOHN DOES 1-20,                  )
                                                     )
                           Defendants.               )



     DEFENDANT ECN CAPITAL CORP.’S AND DEFENDANT ECN FINANCIAL LLC’S
        MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS

            Come now Defendants ECN Capital Corp. (“ECN Capital”) and ECN Financial LLC

   (“ECN Financial”) (collectively, the “ECN defendants”) and, pursuant to Federal Rule of

   Civil Procedure 12(b)(2), file this memorandum of law in support of their motion to dismiss

   the Second Amended Individual, Collective, and Class Action Civil Complaint

   (“Complaint”) filed by Plaintiffs Gale Carter (“Carter”) and Forbes Hays (“Hays”)

   (collectively, “Plaintiffs”) for lack of personal jurisdiction.

                                    PRELIMINARY STATEMENT

            To establish personal jurisdiction over non-resident defendants such as the ECN

   defendants, Plaintiffs must show that Kentucky’s long-arm statute authorizes personal

   jurisdiction over each of the ECN defendants individually and that such authorization




   4832-9269-4919.2
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 2 of 15 PageID #: 2954




   comports with the Due Process Clause. Plaintiffs fail to make such a showing in their

   Complaint.

           Kentucky law only authorizes jurisdiction over the ECN defendants if they regularly

   do or solicit business, engage in any other persistent course of conduct, or derive

   substantial revenue from goods used or consumed or services rendered in Kentucky.

   Plaintiffs cannot and do not plausibly allege that the ECN defendants meet such criteria,

   and they have not and cannot establish that their claims “arise from” the ECN defendants’

   regular conduct or business in Kentucky. In addition, Plaintiffs have not and cannot

   establish the requisite minimum contacts between the ECN defendants and the

   Commonwealth of Kentucky to satisfy due process.

           For these reasons, the ECN defendants respectfully request dismissal of the

   Complaint for lack of personal jurisdiction.

                                              BACKGROUND

   I.      CLAIMS AGAINST THE ECN DEFENDANTS

           Plaintiffs’ claims arise from purportedly oppressive lease terms reached with the

   ECN defendants’ alleged predecessor, Element Financial Corp.1 (See Complaint

   (“Compl.”) ¶¶ 15, 24, 33 & 34.) The theory is basically this: To drive for and be

   compensated by Defendant Paschall Truck Lines, Inc. (“PTL”), Plaintiffs were required to

   lease trucks from Element Financial Corp. (See id. ¶ 42.) Those leases, in turn, required

   Plaintiffs to drive only for PTL. (See id. ¶ 45.) They further authorized PTL to deduct lease


   1 Plaintiffs fail to attach their Individual Program Lease Agreements to their Complaint; however, true and
   correct copies are attached hereto as Exhibits A and B and may be considered as part of this motion to
   dismiss. See Chandler v. Hawkins, 5:16-CV-00079-TBR, 2017 WL 1319831, at *2 (W.D. Ky. Apr. 6, 2017)
   (On a motion to dismiss, the Court may consider the plaintiff's complaint, as well as documents outside the
   pleadings that “are referred to in the plaintiff's complaint and are central to [his] claim[s],” citing
   Weiner v. Klais and Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz
   v. Sorema N.A., 534 U.S. 506 (2002)).

                                                       2
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 3 of 15 PageID #: 2955




   payments from Plaintiffs to pay Element Financial Corp. (See Compl. ¶ 44.) Plaintiffs

   allege that if they stopped driving for PTL, started taking on loads from other carriers, or

   stopped making lease payments, the ECN defendants (among other alleged successors

   of Element Financial Corp.) could accelerate lease payments and repossess Plaintiffs’

   trucks, thus creating conditions that violate the Federal Forced Labor Statute (“FFLS”)

   and unjustly enrich the ECN defendants. (See id. ¶¶ 43-45, 84-85, 136, 140 & 156-162.)

   II.    THE PARTIES AT ISSUE FOR THIS MOTION

          A.       Plaintiffs

          Carter is an individual residing in Mississippi. (See Compl. ¶ 11.) Between October

   and December of 2015, Carter worked as a commercial truck driver for PTL. (See id. ¶

   72.) Carter leased her truck from Element Financial Corp. (See Exhibit A.)

          Hays is an individual residing in Georgia. (See id. ¶ 12.) Between March and June

   of 2016, Hays worked as a commercial truck driver for PTL. (See id. ¶ 73.) Hays leased

   his truck from Element Financial Corp. (See Exhibit B.)

          B.       ECN Capital

          According to the Complaint, ECN Capital is a Canadian corporation that resides in

   Toronto, Ontario. (See Compl. ¶ 23.)

          C.       ECN Financial

          According to the Complaint, ECN Financial is a subsidiary of ECN Capital. (See

   Compl. ¶ 34.)

          Prior to October 3, 2016, ECN Financial was doing business as Element Financial

   LLC and residing in Horsham, Pennsylvania. (See ECF No. 110-12 at 2, Certificate of

   Amendment from Delaware Secretary of State.) On September 19, 2016, Element

   Financial LLC sold, and former Defendant Element Transportation LLC purchased,

                                                3
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 4 of 15 PageID #: 2956




   various contracts and assets that transferred all beneficial ownership of leased trucks—

   similar to those leased by Plaintiffs—to Element Transportation LLC. (See Compl. ¶¶ 29-

   30; ECF No. 110-14, Asset Purchase Agreement; and ECF No. 98-8, SUBI Sale

   Agreement.).

          Prior to June 30, 2016, Element Financial LLC was doing business as Element

   Financial Corp. and residing in Horsham, Pennsylvania. (See ECF No. 110-11 at 3,

   Certificate of Conversion to Limited Liability Company.)

   III.   THE LEASES

          Plaintiffs do not allege where they signed their leases. Nonetheless, the record

   establishes that their leases were not signed in Kentucky. (See ECF No. 21-1 at ¶ 24,

   Declaration of Tom Stephens (lessees signing in Indiana or Texas).) The record further

   establishes that Kentucky law was not chosen by any party to govern the leases or the

   disputes arising therefrom. (See ECF No. 98-3 at 10; ECF No. 98-5 at 10 (choosing

   Pennsylvania law).)

                                         ARGUMENT

   I.     LEGAL STANDARD

          A district court can decide, in its discretion, to answer the question of personal

   jurisdiction in either of two ways. See Dean v. Motel 6 Operating L.P., 134 F.3d 1269,

   1272 (6th Cir. 1998). First, it may decide to resolve the issue without a trial, relying on

   affidavits and pleadings. See id. In such case, a plaintiff need only make a prima facie

   showing of personal jurisdiction to defeat a motion to dismiss. See id. Second, the court

   may decide to permit some jurisdictional discovery and conduct an evidentiary hearing

   on the issue of personal jurisdiction. See id. Without a hearing, the Court must construe

   the pleadings and affidavits in a light most favorable to the plaintiff and cannot consider
                                               4
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 5 of 15 PageID #: 2957




   facts proffered by the defendant that conflict with those offered by the plaintiff. See KFC

   Corp. v. Wagstaff, 502 B.R. 484, 489 (W.D. Ky. 2013). The burden of establishing

   personal jurisdiction, however, remains at all times with the plaintiff. See id.

   II.    THE ECN DEFENDANTS ARE NOT SUBJECT TO PERSONAL JURISDICTION

          A federal court has personal jurisdiction over a defendant if either federal law or

   the law of the state in which the court sits authorizes service of process to that

   defendant. See Omni Capital International, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97,

   104–05, 108 S.Ct. 404, 98 L.Ed.2d 415 (1987) (federal court should look to federal statute

   or to state long-arm statute to determine defendant’s amenability to service, which is “a

   prerequisite to its exercise of personal jurisdiction”). The federal statutes under which

   Plaintiffs sue do not authorize nationwide service. See, e.g., Aviles v. Kunkle, 978 F.2d

   201, 204 (5th Cir. 1992) (FLSA does not authorize nationwide service of process);

   Bernard v. Richter's Jewelry Co., 53 F.R.D. 606, 607 (S.D.N.Y. 1971) (TILA does not

   authorize nationwide service of process); Ornum v. Am. Med. Ass'n, No. 14-cv-921, 2016

   WL 8292202, at *4 (D. Utah Jan. 29, 2016) (no authority for service of process under 18

   U.S.C. § 1589). Personal jurisdiction, therefore, depends upon Plaintiffs’ satisfaction of

   Kentucky’s long-arm statute. See Omni Capital, 484 U.S. at 104-05. In addition, personal

   jurisdiction must comport with the Due Process Clause.

          As set forth in greater detail below, Kentucky law does not authorize, nor does the

   Due Process Clause permit, the exercise of jurisdiction over the ECN defendants. The

   ECN defendants are not Kentucky residents; they do not regularly engage in business in

   Kentucky; they do not engage in a persistent course of conduct in Kentucky; and they do

   not derive revenue in Kentucky. Moreover, the ECN defendants have done nothing to



                                                 5
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 6 of 15 PageID #: 2958




   purposefully avail themselves of the laws and benefits of Kentucky such that it would be

   constitutionally reasonable to hale them before this Kentucky Court. The Complaint fails

   to allege any contrary facts. As such, the ECN defendants lack sufficient minimum

   contacts with Kentucky, and the Complaint should be dismissed for want of personal

   jurisdiction.

          A.       Kentucky’s Long Arm Statute Does Not Authorize Jurisdiction

          The Kentucky Supreme Court has held that Kentucky’s long-arm statute, KRS §

   454.210, does not reach the full constitutional limits of due process. See Caesars

   Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 56-57 (Ky. 2011). In other words, courts

   cannot skip an analysis of KRS § 454.210 or collapse it into a single due process analysis.

   See id. (“[W]e clarify that proper deference to the language of the statute compels that,

   as an initial step, review is necessary to determine whether long-arm jurisdiction over a

   foreign defendant is permissible under KRS 454.210.”). This analysis “makes jurisdiction

   more difficult to establish in Kentucky.” Roberson v. Waste Mgmt., Inc., No. 1:15-CV-

   00107-GNS, 2016 WL 270458, at *1 (W.D. Ky. Jan. 21, 2016).

          The purpose of KRS § 454.210 is to permit Kentucky courts to exercise personal

   jurisdiction over non-resident defendants while complying with federal constitutional due

   process. See Caesars, 336 S.W.3d at 54 (citing Cummings v. Pitman, 239 S.W.3d 77, 84

   (Ky. 2007)). To accomplish this goal here, the statute requires Plaintiffs to identify conduct

   of the ECN defendants befitting any of nine enumerated categories, each of which would,

   on its own, be sufficient to establish minimum contacts with the Commonwealth. Caesars,

   336 S.W.3d at 57. If the ECN defendants’ alleged conduct does not fit into one of those

   categories, which is the case here, they “may not be subjected to long-arm jurisdiction.”

   Id. at 56.
                                                 6
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 7 of 15 PageID #: 2959




          After establishing that the conduct fits into one of the nine enumerated categories,

   Plaintiffs must also show that their suit “arises from the conduct or activities described”

   within the particular enumerated category. Caesars, 336 S.W.3d at 55-56. A claim “arises

   from” the conduct in the enumerated category if the claim “originated from, or came into

   being, as a result of” the ECN defendants’ activities vis-à-vis the enumerated category.

   Id. at 58. Plaintiffs must establish a “reasonable and direct nexus” between the wrongful

   acts alleged in the Complaint and the conduct alleged to fit within the enumerated

   category. Id. at 59. Plaintiffs fail to make that connection with respect to the ECN

   defendants.

                 1.     The Relevant “Enumerated Conduct” is Insufficient
                        to Establish Personal Jurisdiction

          Plaintiffs’ claims against the ECN defendants arise entirely from the terms of their

   leases. Only two of the nine categories of conduct enumerated in the statute could

   arguably cover such disputes: “transacting any business in this Commonwealth” and

   “Contracting to supply services or goods in this Commonwealth.” (See KRS

   454.210(2)(a)(1) & (2)(a)(2).)

          First, there is nothing to establish that the ECN defendants transacted business in

   Kentucky. To determine if a defendant “transacted any business in the Commonwealth”

   sufficient to confer personal jurisdiction, a court may look to whether the defendant signed

   long-term contracts with Kentucky residents, whether such contracts were governed by

   Kentucky law, or whether such contracts compelled payments into Kentucky. See

   generally, Wagstaff, 502 B.R. at 496. The court must then determine if the plaintiff’s claims

   “arise from” any of those business transactions. Id. at 496-97. In this case, Plaintiffs fail

   to make a prima facie showing that the ECN defendants transacted any business in


                                                7
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 8 of 15 PageID #: 2960




   Kentucky. Indeed, the pleadings and affidavits show that Plaintiffs’ leases were signed by

   a Mississippi and a Georgia resident, were governed by Pennsylvania law, and compelled

   lease payments to be sent to a Pennsylvania company. (See Exs. A & B at ¶¶ 10.A., 23,

   & 25.) None of this establishes that the ECN defendants transacted any business in

   Kentucky, much less that Plaintiffs’ claims arose therefrom.

           Second, there is nothing to establish that the ECN defendants contracted to supply

   goods in Kentucky. To determine if a defendant “contract[ed] to supply . . . goods in this

   Commonwealth” sufficient to confer personal jurisdiction, a court may consider where the

   provider of the goods is located, where the goods changed hands, and where money for

   the goods is paid.2 See generally, Allen v. Jones, 372 S.W.3d 441, 443-45 (Ky. Ct. App.

   2012). In Allen, a Kentucky resident purchased a truck in Tennessee, from a Tennessee

   resident, in the front yard of the seller’s Tennessee home. See id. at 443. Simply because

   that truck was involved in an accident in the Commonwealth did not mean that the supplier

   of that good could be made a defendant in a Kentucky court. See id. The same reasoning

   applies here. Plaintiffs fail to make a prima facie showing that the ECN defendants

   contracted to supply goods in Kentucky. Indeed, actual truck leasing occurred in Indiana

   or Texas. (See ECF No. 21-1 at ¶ 24.) Title to the trucks was retained by the lessor, in

   Pennsylvania. (See Exs. A & B ¶ 20.) Lease payments were made to a Pennsylvania

   company. (See id. at ¶ 10.A.) Furthermore, this lawsuit does not arise from the good that

   was leased. Indeed, there is no breach of warranty or other claim relating to the good

   itself. Plaintiffs’ Complaint focuses on how the leases themselves, when combined with

   the terms and conditions of their employment, impacted Plaintiffs’ rights to be free from


   2 Plaintiffs allege receiving a good in the form of a tractor trailer. Nowhere in the Complaint do they allege
   receiving a service.

                                                         8
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 9 of 15 PageID #: 2961




   involuntary servitude. Moreover, the type of dispute alleged here, Plaintiffs expressly

   agreed, would be governed by Pennsylvania law and litigated only in a Pennsylvania

   court. (See Exs. A & B at ¶ 25.) Accordingly, the ECN defendants cannot be subject to

   personal jurisdiction in Kentucky under the state’s long arm statute. See Caesars, 336

   S.W.3d at 56.

          B.     Exercising Personal Jurisdiction Over The ECN Defendants
                 Would Violate the Due Process Clause

          In addition, this Court cannot exercise personal jurisdiction over the ECN

   defendants without violating the Due Process Clause. To afford the ECN defendants due

   process, personal jurisdiction may be either “general” or “specific.” Intera Corp. v.

   Henderson, 428 F.3d 605, 615 (6th Cir. 2005). General jurisdiction exists when a

   defendant’s “contacts with the forum state are of such a continuous and systematic nature

   that the state may exercise personal jurisdiction over the defendant even if the action is

   unrelated to the defendant’s contacts with the state.” Id. The defendant must be “at home”

   in the forum state, having its principal place of business there or be organized under the

   laws of the forum state. Daimler AG v. Bauman, 571 U.S. 117, 139, 134 S. Ct. 746, 761-

   62 (2014). Plaintiffs make no allegation, and there is no evidence in the record, that either

   of the ECN defendants maintain continuous and systematic contacts with the

   Commonwealth of Kentucky. Further, Plaintiffs allege that ECN defendants are

   incorporated and maintain principal places of business outside of the Commonwealth of

   Kentucky. Thus, the Court has no general jurisdiction in this case.

          An exercise of specific jurisdiction is proper only where the claims in the case arise

   from or are related to the defendant’s contacts with the forum state. See Intera Corp., 428

   F.3d at 615. The Sixth Circuit provides a three-prong test that not only guides the


                                                9
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 10 of 15 PageID #:
                                    2962



 determination of whether specific jurisdiction exists but also protects the due process

 rights of a defendant. Intera Corp., 428 F.3d at 615. The test provides:

               First, the defendant must purposefully avail himself of the privilege
               of acting in the forum state or causing a consequence in the forum
               state. Second, the cause of action must arise from the defendant's
               activities there. Finally, the acts of the defendant or consequences
               caused by the defendant must have a substantial enough connection
               with the forum state to make the exercise of jurisdiction over the
               defendant reasonable.

 See id. Plaintiffs fail to establish prima facie evidence that the Court can exercise specific

 jurisdiction over the ECN defendants in this case.

               1.     The ECN Defendants Did Not Purposefully Avail Themselves
                      of the Benefits and Protections of Kentucky Law

        The purposeful availment prong is “essential to a finding of personal jurisdiction.”

 Intera Corp., 428 F.3d. at 616. This requirement ensures that a defendant will not be

 haled into a jurisdiction by virtue of “random,” “fortuitous,” or “attenuated” contacts. Id. In

 matters where an agreement centers the dispute, as the leases do in this case, the Sixth

 Circuit emphasizes that the Court should focus its purposeful availment analysis on

 the quality of the parties’ relationship and the actual course of dealings between the

 parties. See Calphalon Corp. v. Rowlette, 228 F.3d 718, 722 (6th Cir. 2000). The

 determinative factor is not where the plaintiff alleges a negative economic impact to occur,

 but whether the obligation of the underlying agreement arose from a privilege that the

 defendant exercised in the forum state. See id.

        In this case, Plaintiffs do not have agreements with either of the ECN defendants.

 They contracted with Element Financial Corp., a Pennsylvania resident. The obligations

 that Plaintiffs undertook in their leases with Element Financial Corp. are set forth in

 Individual Program Lease Agreements, referenced in, but not attached to, Plaintiffs’


                                               10
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 11 of 15 PageID #:
                                    2963



 Complaint. In relevant part, Plaintiffs agreed to lease their vehicle from Element Financial

 Corp. (see Exs. A & B at ¶ 1); to use the vehicle for transportation (see Exs. A & B at ¶

 4); to insure the vehicle (see Exs. A & B at ¶ 6), and to pay for their exclusive right to use

 the vehicle (see Exs. A & B at ¶ 10). Plaintiffs do not allege anywhere in the Complaint

 that the ECN defendants derived these benefits or enforced these obligations by availing

 themselves of the privileges of Kentucky law. There is no allegation that Plaintiffs’ vehicles

 were repossessed in Kentucky when they defaulted or that Plaintiffs were sued for unpaid

 amounts in Kentucky. The only evidence on privileges of state law is that Plaintiffs and

 Element Financial Corp. expressly agreed that the enforcement of contractual rights

 would depend on Pennsylvania law, excluding conflicts principles. (See Exs. A & B at ¶

 25.) Even to the extent that these privileges inured to the benefit of the ECN defendants,

 no one asserts that those privileges crossed into Kentucky.

        Plaintiffs also allege, on information and belief, that “Element Defendants,” defined

 to include the ECN defendants, have joint agreements with PTL to administer the “Lease-

 Purchase Program” in which Plaintiffs participated and were purportedly harmed by. (See

 Compl. ¶ 87.) Assuming that such agreements exist between PTL and the ECN

 defendants, there is no allegation that the performance of such agreements connects the

 ECN defendants to Kentucky. It is not enough that PTL is a Kentucky resident and that

 the ECN defendants’ supposed predecessor did business with it. See Calphalon Corp.,

 228 F.3d at 723 (affirming dismissal for lack of personal jurisdiction despite defendant

 contracting with and representing brand of Ohio company). To be sued in Kentucky, the

 ECN defendants must have availed themselves of the benefits or protections of Kentucky

 law. Plaintiffs do not allege they did so in their purported agreements with PTL.



                                              11
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 12 of 15 PageID #:
                                    2964



        Accordingly, Plaintiffs fail to make a prima facie showing that the ECN defendants

 purposely availed themselves of the privileges of the forum state.

               2.     Plaintiffs’ Claims Do Not “Arise From” Contacts with Kentucky

        Even if an agreement with a Kentucky business, PTL, could establish purposeful

 availment (though it cannot), Plaintiffs’ claims must arise from that agreement. Plaintiffs

 do not make such allegations. They allege that if they stopped driving for PTL, started

 taking on loads from other carriers, or stopped making lease payments, the ECN

 defendants (among others) could accelerate lease payments and repossess their

 vehicles—thus creating conditions sufficient to violate the FFLS. (See Compl. ¶¶ 43-45,

 84-85, 136 & 140.) Plaintiffs acknowledge that these rights arise out of the language of

 Plaintiffs’ lease agreements with Element Financial Corp. (See, e.g., id. ¶¶ 136 & 140.)

 As such, the leases form “the very soil from which th[is] action . . . grew.” Calphalon Corp.,

 228 F.3d at 724. Enforcement of those leases, as set forth above, does not require or

 even allow for contacts in Kentucky. (See Exs. A & B at ¶ 25.) Those rights can only be

 enforced in Pennsylvania. (See Exs. A & B at ¶ 25.) Therefore, Plaintiffs fail to make a

 prima facie showing that this case arises from the ECN defendants’ contacts with

 Kentucky.

               3.     Exercising Personal Jurisdiction Over the ECN Defendants
                      Would Not Be Constitutionally Reasonable

        Lastly, the alleged acts of the ECN defendants or consequences caused by the

 ECN defendants must have a substantial enough connection with Kentucky to make the

 exercise of jurisdiction over them reasonable. See Intera Corp., 428 F.3d at 618. “[W]hen

 considering whether it is reasonable to exercise personal jurisdiction over a non-resident

 defendant, a court must consider several factors, including the following: (1) the burden


                                              12
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 13 of 15 PageID #:
                                    2965



 on the defendant; (2) the interest of the forum state; (3) the plaintiff’s interest in obtaining

 relief; and (4) other states’ interest in securing the most efficient resolution. See id.

        First, the ECN defendants are alleged to reside in Canada and Pennsylvania and

 would be burdened by defending a class action in Kentucky.

        Second, Plaintiffs themselves are not residents of Kentucky, and therefore, the

 Commonwealth’s interest in resolving their claims is negligible, at best. Though PTL

 resides in Kentucky, the claims against it are predominantly federal in nature, and no

 Kentucky court can assert a greater interest in deciding them than a U.S. district court in

 any other state.

        Third, Plaintiffs could have sought relief in Pennsylvania and, indeed, tried to, but

 inexplicably failed to name or serve the ECN defendants there and agreed to transfer

 here where there is no personal jurisdiction.

        Fourth, as detailed above, any Pennsylvania court will have a greater interest in

 resolving claims against the ECN defendants than the courts of the Commonwealth of

 Kentucky.

        Thus, it would not be reasonable for this Court to exercise personal jurisdiction

 over the ECN defendants.

                                        CONCLUSION

        For the foregoing reasons, Defendants ECN Capital Corp. and ECN Financial LLC

 respectfully request dismissal of the Complaint, with prejudice, for lack of personal

 jurisdiction. To the extent the Court believes an evidentiary hearing is necessary to

 resolve the jurisdictional issues, the ECN defendants request expedited jurisdictional

 discovery and a stay of all matters pertaining to Plaintiffs’ substantive claims.



                                               13
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 14 of 15 PageID #:
                                    2966



                               Respectfully submitted,

                               /s/ Matthew P. Cook
                               Matthew P. Cook
                               Kerrick Bachert, PSC
                               1025 State Street
                               P.O. Box 9547
                               Bowling Green, KY 42101
                               Telephone: (270) 782-8160
                               Facsimile: (270) 782-5856
                               mcook@kerricklaw.com

                               Amy J. Traub (Pro Hac Vice Motion Forthcoming)
                               Baker & Hostetler LLP
                               45 Rockefeller Plaza
                               New York, New York 10111
                               Telephone: (212) 589-4200
                               Facsimile: (212) 589-4201
                               atraub@bakerlaw.com


                               John C. McIlwee (Pro Hac Vice Motion Forthcoming)
                               Baker & Hostetler LLP
                               191 N. Wacker Dr., Ste. 3100
                               Chicago, Illinois 60606
                               Telephone: (312) 416-6200
                               Facsimile: (312) 416-6201
                               jmcilwee@bakerlaw.com

                               Attorneys for ECN Capital Corp.
                               and ECN Financial LLC




                                       14
Case 5:18-cv-00041-TBR-LLK Document 149-1 Filed 03/01/19 Page 15 of 15 PageID #:
                                    2967




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March, 2019, a true and accurate copy of the
 foregoing was served via the Court’s ECF system on the following counsel of record:

        Manali Arora                marora@swartz-legal.com

        Joshua S. Boyette           jboyette@swartz-legal.com

        Adam J. Eakman              aeakman@scopelitis.com

        Christopher J. Eckhart      ceckhart@scopelitis.com

        James A. Eckhart            jeckhart@scopelitis.com

        Richard L. Etter            retter@foxrothschild.com

        David S. Fryman             fryman@ballardspahr.com

        Kyle D. Johnson             kjohnson@fbtlaw.com

        Travis Martindale-Jarvis    tmartindale@swartz-legal.com

        Elizabeth A. Paynter        apaynter@scopelitis.com

        Christopher E. Polchin      cpolchin@foxrothschild.com

        Christopher E. Schaefer     Christopher.schaefer@skofirm.com

        Van F. Sims                 vsims@boswell-law.com

        Justin L. Swidler           jswidler@swartz-legal.com



                                           /s/ Matthew P. Cook
                                           Matthew P. Cook
                                           Attorney for ECN Capital Corp.
                                           and ECN Financial LLC




                                             15
